Exhibit 10.2

 

 

TAX MATTERS AGREEMENT

 

DATED AS OF NOVEMBER 1, 2013

 

BY AND AMONG

 

PENN NATIONAL GAMING, INC.

 

AND

 

GAMING AND LEISURE PROPERTIES, INC.

 

 

--------------------------------------------------------------------------------


 

TAX MATTERS AGREEMENT

 

THIS TAX MATTERS AGREEMENT, dated as of November 1, 2013 (this “Agreement”), is
by and between Penn National Gaming, Inc., a Pennsylvania corporation (“Penn”),
and Gaming and Leisure Properties, Inc., a Pennsylvania corporation (“GLPI”). 
Each of Penn and GLPI is sometimes referred to herein as a “Party” and,
collectively, as the “Parties.”

 

WHEREAS, Penn is engaged, directly and indirectly, in the Penn Business and the
GLPI Business;

 

WHEREAS, the board of directors of Penn has determined that it is in the best
interests of Penn to create and distribute the stock of a new publicly traded
company which shall operate the GLPI Business, and such distribution is
motivated, in substantial part, by the purpose of facilitating strategic
expansion opportunities for the property ownership and development business of
Penn by providing GLPI with the ability to (i) pursue transactions with gaming
operators that compete with Penn that would not pursue transactions with Penn,
(ii) diversify into different businesses in which Penn, as a practical matter,
could not diversify, (iii) pursue certain transactions that Penn otherwise would
be disadvantaged by or precluded from pursuing due to regulatory constraints,
and (iv) fund acquisitions with its equity on significantly more favorable terms
than those that would be available to Penn;

 

WHEREAS, Penn and GLPI have entered into the Separation Agreement, dated as of
November 1, 2013 (the “Separation Agreement”), pursuant to which (i) Penn will,
and will cause its Subsidiaries to, transfer the GLPI Assets to GLPI and its
Subsidiaries in actual or constructive exchange for (a) the assumption by GLPI
and certain of its Subsidiaries of the GLPI Liabilities, (b) the issuance by
GLPI to Penn of shares of the common stock, par value one one-hundredth of one
dollar ($0.01) per share, of GLPI (the “GLPI Common Stock”), and (c) the
distribution by GLPI, directly or indirectly, to Penn of the proceeds of GLPI
debt issued to one or more banks pursuant to the Financing Arrangements (the
“Debt Proceeds”, such distribution, the “GLPI Cash Payment” and, the
transactions described in this clause (i), together with certain related
transactions, the “Reorganization”); (ii) Penn will use the Debt Proceeds to
repay historic third-party indebtedness (the “Debt Repayment”); and (iii) Penn
will distribute all of the issued and outstanding shares of GLPI Common Stock to
the holders of the issued and outstanding shares, par value one one-hundredth of
one dollar ($0.01) per share, of Penn (“Penn Common Stock”) and the holders of
Series C Convertible Preferred Stock (the “Spin-Off”) and Peter M. Carlino will
receive additional shares of GLPI Common Stock in exchange for shares of Penn
Common Stock that he will transfer to Penn immediately prior to the Spin-Off
(together with the Spin-Off, the “Distribution”);

 

WHEREAS, prior to consummation of the Reorganization and the Distribution, Penn
was the common parent corporation of an affiliated group of corporations,
including GLPI, within the meaning of Section 1504 of the Code;

 

WHEREAS, the Parties intend that, for U.S. federal income tax purposes, certain
steps of the Transactions (as defined below) shall qualify as tax-free
transactions pursuant to Sections 332, 355, 361(c), 368(a) and related
provisions of the Code; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Parties wish to (a) provide for the payment of Tax liabilities and
entitlement to refunds thereof, allocate responsibility for, and cooperation in,
the filing of Tax Returns, and provide for certain other matters relating to
Taxes and (b) set forth certain covenants and indemnities relating to the
preservation of the tax-free status of certain steps of the Transactions.

 

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions,
covenants and provisions of this Agreement, each of the Parties mutually
covenants and agrees as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                             General.  As used in this Agreement,
the following terms shall have the following meanings:

 

“Accounting Firm” has the meaning set forth in Section 8.01(b).

 

“Adjustment” means an adjustment of any item of income, gain, loss, deduction,
credit or any other item affecting Taxes of a taxpayer pursuant to a Final
Determination.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Benefited Party” has the meaning set forth in Section 4.01(b).

 

“Closing Date” means the date on which the Distribution is consummated.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Parent” means (i) for U.S. federal Income Tax purposes, the “common
parent corporation” of an “affiliated group” (in each case, within the meaning
of Section 1504 of the Code) filing a U.S. federal consolidated Income Tax
Return, or (ii) for state, local or foreign income Tax purposes, the common
parent (or the equivalent thereof) of a Tax Group.

 

“Counsel” means Wachtell, Lipton, Rosen & Katz.

 

“CRC” means CRC Holdings, Inc., a Florida corporation.

 

“Debt Proceeds” has the meaning set forth in the recitals to this Agreement.

 

“Debt Repayment” has the meaning set forth in the recitals to this Agreement.

 

“Disqualifying Action” means a Penn Disqualifying Action or a GLPI Disqualifying
Action.

 

“Distribution” has the meaning set forth in the recitals to this Agreement.

 

“Distribution Tax Opinion” means the opinions of Counsel and Special Tax Advisor
with respect to certain Tax aspects of the Distribution.

 

2

--------------------------------------------------------------------------------


 

“Due Date” means (i) with respect to a Tax Return, the date (taking into account
all valid extensions) on which such Tax Return is required to be filed under
applicable Law and (ii) with respect to a payment of Taxes, the date on which
such payment is required to be made to avoid the incurrence of interest,
penalties or additions to Tax.

 

“Effective Time” has the meaning set forth in the Separation Agreement.

 

“Employee Matters Agreement” has the meaning set forth in the Separation
Agreement.

 

“Extraordinary Transaction” means any action that is not in the Ordinary Course
of Business, but shall not include any action described in or contemplated by
the Transaction Documents or that is undertaken pursuant to the Transactions.

 

“Fifty-Percent or Greater Interest” has the meaning ascribed to such term for
purposes of Section 355(d) and (e) of the Code.

 

“Final Determination” means the final resolution of liability for any Tax for
any taxable period, by or as a result of (i) a final decision, judgment, decree
or other order by any court of competent jurisdiction that can no longer be
appealed, (ii) a final settlement with the IRS, a closing agreement or accepted
offer in compromise under Sections 7121 or 7122 of the Code, or a comparable
agreement under the Laws of other jurisdictions, which resolves the entire Tax
liability for any taxable period, (iii) any allowance of a refund or credit in
respect of an overpayment of Tax, but only after the expiration of all periods
during which such refund or credit may be recovered by the jurisdiction imposing
the Tax, or (iv) any other final resolution, including by reason of the
expiration of the applicable statute of limitations or the execution of a
pre-filing agreement with the IRS or other Taxing Authority.

 

“Financing Arrangements” has the meaning set forth in the Separation Agreement.

 

“First Contribution” means the contribution (as part of the Reorganization) by
CRC to GLPI of any GLPI Asset held directly by CRC in actual or constructive
exchange for (i) the assumption by GLPI of any GLPI Liabilities from CRC,
(ii) the issuance of shares of GLPI Common Stock to CRC, and (iii) the
distribution by GLPI to CRC of a portion of the Debt Proceeds.

 

“GLPI” has the meaning set forth in the preamble to this Agreement.

 

“GLPI Active Business” and “GLPI Active Businesses” means the business of
operating and owning the gaming, restaurant, and retail aspects of the Hollywood
Casino Baton Rouge and the business of operating and owning the Hollywood Casino
Perryville.

 

“GLPI Business” has the meaning set forth in the Separation Agreement.

 

“GLPI Cash Payment” has the meaning set forth in the recitals to this Agreement.

 

“GLPI Common Stock” has the meaning set forth in the recitals to this Agreement.

 

“GLPI Disqualifying Action” means (i) any action (or the failure to take any
action) within its control by GLPI or any GLPI Entity (including entering into
any agreement, understanding or

 

3

--------------------------------------------------------------------------------


 

arrangement or any negotiations with respect to any transaction or series of
transactions), (ii) any event (or series of events) within the control of GLPI
or any GLPI entity after the Effective Time involving the capital stock of GLPI,
any assets of GLPI or any assets of any GLPI Entity, or (iii) any breach by GLPI
or any GLPI Entity of any representation, warranty or covenant made by them in
this Agreement that, in each case, causes or is reasonably expected to cause the
Tax-Free Status of the Transactions to be lost; provided, however, that the term
“GLPI Disqualifying Action” shall not include any action described in or
contemplated by the Transaction Documents or that is undertaken pursuant to the
Transactions, in each case, to the extent such action does not constitute a
breach by GLPI or any GLPI Entity of any representation, warranty or covenant
made by them in the Transaction Documents.

 

“GLPI Entity” means any Subsidiary of GLPI immediately after the Effective Time.

 

“GLPI Group” means, individually or collectively, as applicable, GLPI and any
GLPI Entity.

 

“GLPI Indemnified Parties” has the meaning set forth in the Separation
Agreement.

 

“GLPI Taxes” means, without duplication, (i) any Taxes attributable solely to,
or arising solely with respect to, assets or activities of the GLPI Business
(excluding (x) any Transaction Taxes, (y) any Mixed Business Income Taxes, and
(z) any Taxes to the extent payable by Penn pursuant to Section 2.01(a)),
(ii) any Taxes attributable to a GLPI Disqualifying Action, and (iii) any Mixed
Business Income Taxes for the post-closing portion of a Straddle Period in
respect of a Mixed Business Income Tax Return governed by Section 2.02(a)(ii). 
For the avoidance of doubt, GLPI Taxes shall not include any Taxes attributable
to a Penn Disqualifying Action.

 

“Group” means the Penn Group or the GLPI Group, or both, as the context
requires.

 

“Income Tax Return” means any Tax Return in respect of Income Taxes.

 

“Income Taxes” means any Taxes based upon, measured by, or calculated with
respect to:  (i) net income or profits or net receipts (including, but not
limited to, any capital gains, minimum Tax or any Tax on items of Tax
preference, but not including sales, use, real or personal property, or transfer
or similar Taxes) or (ii) multiple bases (including corporate franchise, doing
business and occupation Taxes) if one or more bases upon which such Tax may be
based, measured by, or calculated with respect to, is described in clause (i).

 

“Indemnified Party” means the Party which is entitled to seek indemnification
from the other Party pursuant to the provisions of Article III.

 

“Indemnifying Party” means the Party from which the other Party is entitled to
seek indemnification pursuant to the provisions of Article III.

 

“Information” has the meaning set forth in Section 7.01.

 

“Information Request” has the meaning set forth in Section 7.01.

 

“Internal Distribution” means, taken together, (i) the distribution by CRC to
PNH of (a) all the outstanding shares of GLPI Common Stock and (b) a portion of
the Debt Proceeds, and (ii) the

 

4

--------------------------------------------------------------------------------


 

distribution by PNH to Penn of (a) all the outstanding shares of GLPI Common
Stock and (b) a portion of the Debt Proceeds; in each case, as part of the
Reorganization.

 

“IRS” means the U.S. Internal Revenue Service.

 

“IRS Ruling” means the U.S. federal income Tax ruling letter, and any
supplements thereto, issued to Penn by the IRS in connection with the
Transactions.

 

“IRS Ruling Request” means the letter filed by Penn with the IRS on June 28,
2011, requesting rulings from the IRS regarding certain tax consequences of the
Transactions and any amendment or supplement to such ruling request letter,
including any letter submitted to the IRS in connection with the IRS Ruling
Request after the issuance of the IRS Ruling.

 

“Law” means any U.S. or non-U.S. federal, national, supranational, state,
provincial, local or similar statute, law, ordinance, regulation, rule, code,
administrative pronouncement, order, requirement or rule of law (including
common law).

 

“Mixed Business Income Tax Return” means any Income Tax Return (other than a
Penn Consolidated Return), including any consolidated, combined or unitary
Income Tax Return, that reflects or reports Income Taxes that relate to at least
one asset or activity that is part of the Penn Business, on the one hand, and at
least one asset or activity that is part of the GLPI Business, on the other
hand.

 

“Mixed Business Income Taxes” means any U.S. federal, state or local, or foreign
Income Taxes attributable to any Mixed Business Income Tax Return.

 

“Mixed Business Non-Income Tax Return” means any Non-Income Tax Return that
reflects or reports Non-Income Taxes that relate to at least one asset or
activity that is part of the Penn Business, on the one hand, and at least one
asset or activity that is part of the GLPI Business, on the other hand.

 

“Non-Income Tax Return” means any Tax Return in respect of Non-Income Taxes.

 

“Non-Income Taxes” means any Taxes other than Income Taxes.

 

“Notified Action” has the meaning set forth in Section 6.03(a).

 

“Ordinary Course of Business” means an action taken by a Person only if such
action is taken in the ordinary course of the normal day-to-day operations of
such Person.

 

“Party” and “Parties” have the meaning set forth in the preamble to this
Agreement.

 

“Past Practice” means past practices, accounting methods, elections and
conventions.

 

“Penn” has the meaning set forth in the preamble to this Agreement.

 

“Penn Business” has the meaning set forth in the Separation Agreement.

 

“Penn Common Stock” has the meaning set forth in the recitals to this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Penn Consolidated Return” means the U.S. federal Income Tax Return required to
be filed by Penn as the Common Parent.

 

“Penn Disqualifying Action” means (i) any action (or the failure to take any
action) within its control by Penn or any Penn Entity (including entering into
any agreement, understanding or arrangement or any negotiations with respect to
any transaction or series of transactions), (ii) any event (or series of events)
within the control of Penn or any Penn entity involving the capital stock of
Penn, any assets of Penn or any assets of any Penn Entity, or (iii) any breach
by Penn or any Penn Entity of any representation, warranty or covenant made by
them in this Agreement, in each case, that causes or is reasonably expected to
cause the Tax-Free Status of the Transactions to be lost; provided, however, the
term “Penn Disqualifying Action” shall not include any action described in or
contemplated by the Transaction Documents or that is undertaken pursuant to the
Transactions, in each case, to the extent such action does not constitute a
breach by Penn or any Penn Entity of any representation, warranty or covenant
made by them in the Transaction Documents.

 

“Penn Entity” means any Subsidiary of Penn immediately after the Effective Time.

 

“Penn Group” means, individually or collectively, as the case may be, Penn and
any Penn Entity.

 

“Penn Indemnified Parties” has the meaning set forth in the Separation
Agreement.

 

“Penn Taxes” means any Taxes of Penn or any Subsidiary (or former Subsidiary) of
Penn for any Pre-Closing Period; provided, however, “Penn Taxes” shall not
include any GLPI Taxes.

 

“Person” has the meaning set forth in the Separation Agreement.

 

“PNH” means Penn National Holdings, LLC, a Delaware limited liability company.

 

“Post-Closing Period” means any taxable period (or portion thereof) beginning
after the Closing Date, including for the avoidance of doubt, the portion of any
Straddle Period beginning after the Closing Date.

 

“Pre-Closing Period” means any taxable period (or portion thereof) ending on or
before the Closing Date, including for the avoidance of doubt, the portion of
any Straddle Period ending at the end of the day on the Closing Date.

 

“Preparing Party” has the meaning set forth in Section 2.04(b).

 

“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding or arrangement, within the meaning of
Section 355(e) of the Code and Treasury Regulation Section 1.355-7, or any other
regulations promulgated under Section 355(e), to enter into a transaction or
series of transactions), whether such transaction is supported by GLPI
management or shareholders, is a hostile acquisition, or otherwise, as a result
of which GLPI would merge or consolidate with any other Person or as a result of
which one or more Persons would (directly or indirectly) acquire, or have the
right to acquire, from GLPI and/or one or more holders of outstanding shares of
GLPI capital stock, as the case may be, a number of shares of GLPI capital stock
that would, when combined with any other direct or indirect changes in

 

6

--------------------------------------------------------------------------------


 

ownership of GLPI capital stock pertinent for purposes of Section 355(e) of the
Code, comprise 40% or more of (i) the value of all outstanding shares of stock
of GLPI as of the date of such transaction, or in the case of a series of
transactions, the date of the last transaction of such series, or (ii) the total
combined voting power of all outstanding shares of voting stock of GLPI as of
the date of such transaction, or in the case of a series of transactions, the
date of the last transaction of such series.  Notwithstanding the foregoing, a
Proposed Acquisition Transaction shall not include (x) the adoption by GLPI of a
shareholder rights plan or (y) issuances by GLPI that satisfy Safe Harbor VIII
(relating to acquisitions in connection with a person’s performance of services)
or Safe Harbor IX (relating to acquisitions by a retirement plan of an employer)
of Treasury Regulation Section 1.355-7(d).  For purposes of determining whether
a transaction constitutes an indirect acquisition, any recapitalization
resulting in a shift of voting power or any redemption of shares of stock shall
be treated as an indirect acquisition of shares of stock by the non-exchanging
shareholders.  This definition, and the application thereof, is intended to
monitor compliance with Section 355(e) of the Code and shall be interpreted
accordingly.  Any clarification of, or change in, the statute or regulations
promulgated under Section 355(e) of the Code shall be incorporated in this
definition and its interpretation.

 

“Protective Section 336(e) Election” has the meaning set forth in Section 6.04.

 

“Refund” means any refund (or credit in lieu thereof) of Taxes (including any
overpayment of Taxes that can be refunded or, alternatively, applied to other
Taxes payable), including any interest paid on or with respect to such refund of
Taxes; provided, however, that for purposes of this Agreement, the amount of any
Refund required to be paid to another Party shall be reduced by the net amount
of any Income Taxes imposed on, related to, or attributable to, the receipt or
accrual of such Refund.

 

“Reorganization” has the meaning set forth in the recitals to this Agreement.

 

“Restriction Period” has the meaning set forth in Section 6.02(b).

 

“Reviewing Party” has the meaning set forth in Section 2.04(b).

 

“Second Contribution” means the contribution (as part of the Reorganization) by
Penn to GLPI of all of the GLPI Assets held directly by Penn in actual or
constructive exchange for (i) the assumption by GLPI of GLPI Liabilities of
Penn, (ii) the issuance by GLPI to Penn of shares of GLPI Common Stock, and
(iii) a portion of the GLPI Cash Payment.

 

“Section 6.02(d) Acquisition Transaction” means any transaction or series of
transactions that is not a Proposed Acquisition Transaction but would be a
Proposed Acquisition Transaction if the percentage reflected in the definition
of Proposed Acquisition Transaction were 25% instead of 40%.

 

“Separation Agreement” has the meaning set forth in the recitals.

 

“Single Business Income Tax Return” means any Income Tax Return, including any
consolidated, combined or unitary Tax Return, that reflects or reports Tax Items
relating to the Penn Business, on the one hand, or the GLPI Business, on the
other (but not both), whether or not the Person

 

7

--------------------------------------------------------------------------------


 

charged by Law to file such Tax Return is engaged in the business to which the
Tax Return relates.

 

“Single Business Non-Income Tax Return” means any Non-Income Tax Return,
including any consolidated, combined or unitary Tax Return, that reflects or
reports Tax Items relating to the Penn Business, on the one hand, or the GLPI
Business, on the other (but not both), whether or not the Person charged by Law
to file such Tax Return is engaged in the business to which the Tax Return
relates.

 

“Single Business Tax Return” means any Single Business Income Tax Return or
Single Business Non-Income Tax Return.

 

“Special Tax Advisor” means KPMG LLP.

 

“Spin-Off” has the meaning set forth in the recitals to this Agreement.

 

“Straddle Period” means any taxable period that begins on or before and ends
after the Closing Date.

 

“Subsidiary” has the meaning set forth in the Separation Agreement.

 

“Tax” means (i) all taxes, charges, fees, duties, levies, imposts, or other
similar assessments, imposed by any U.S. federal, state or local or foreign
governmental authority, including, but not limited to, net income, gross income,
gross receipts, excise, real property, personal property, sales, use, service,
service use, license, lease, capital stock, transfer, recording, franchise,
business organization, occupation, premium, environmental, windfall profits,
profits, customs, duties, payroll, wage, withholding, social security,
employment, unemployment, insurance, severance, workers compensation, stamp,
alternative minimum, estimated, value added, ad valorem, escheat, and other
taxes, charges, fees, duties, levies, imposts, or other similar assessments,
(ii) any interest, penalties or additions attributable thereto and (iii) all
liabilities in respect of any items described in clauses (i) or (ii) payable by
reason of assumption, transferee or successor liability, operation of Law or
Treasury Regulation Section 1.1502-6(a) (or any predecessor or successor thereof
or any analogous or similar provision under Law).

 

“Tax Attributes” means net operating losses, capital losses, investment tax
credit carryovers, earnings and profits, foreign tax credit carryovers, overall
foreign losses, previously taxed income, separate limitation losses, any other
losses, deductions, credits or other comparable items, and asset basis, that
could affect a Tax liability for a past or future taxable period.

 

“Tax-Free Status of the Transactions” means the tax-free treatment accorded to
certain of the Transactions as set forth in the IRS Ruling and the Distribution
Tax Opinion.

 

“Tax Group” means any U.S. federal, state, local or foreign affiliated,
consolidated, combined, unitary or similar group or fiscal unity that joins in
the filing of a single Tax Return.

 

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit or any other item which increases or decreases Taxes paid or payable.

 

8

--------------------------------------------------------------------------------


 

“Tax Materials” means (i) the IRS Ruling, (ii) the Distribution Tax Opinion,
(iii) each submission to the IRS in connection with the IRS Ruling, including
the IRS Ruling Request, (iv) the representation letter from Penn and GLPI
addressed to Counsel and Special Tax Advisor supporting the Distribution Tax
Opinion, (v) the representation letter from Peter M. Carlino, addressed to
Counsel and Special Tax Advisor supporting the Distribution Tax Opinion, and
(vi) any other materials delivered or deliverable by Penn or GLPI in connection
with the rendering by Counsel and Special Tax Advisor of the Distribution Tax
Opinion and the issuance by the IRS of the IRS Ruling.

 

“Tax Matter” has the meaning set forth in Section 7.01.

 

“Tax Package” means all relevant Tax-related information relating to the
operations of the Penn Business or the GLPI Business, as applicable, that is
reasonably necessary to prepare and file the applicable Tax Return.

 

“Tax Proceeding” means any audit, assessment of Taxes, pre-filing agreement,
other examination by any Taxing Authority, proceeding, appeal of a proceeding or
litigation relating to Taxes, whether administrative or judicial, including
proceedings relating to competent authority determinations.

 

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, or declaration of estimated Tax) required to
be supplied to, or filed with, a Taxing Authority in connection with the
payment, determination, assessment or collection of any Tax or the
administration of any Laws relating to any Tax and any amended Tax return or
claim for refund.

 

“Taxing Authority” means any governmental authority or any subdivision, agency,
commission or entity thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).

 

“Transaction Documents” has the meaning set forth in the Separation Agreement.

 

“Transaction Taxes” means any Taxes imposed on or by reason of the Transactions,
other than any such Taxes caused by a Disqualifying Action.  For the avoidance
of doubt, Transaction Taxes include Taxes by reason of deferred intercompany
transactions triggered by the Transactions.

 

“Transactions” means the Reorganization (including the First Contribution, the
Internal Distribution, the Second Contribution, and certain related
transactions), the Debt Repayment, the Distribution and the other transactions
contemplated by the Transaction Documents.

 

“Transfer Taxes” means all sales, use, transfer, real property transfer,
intangible, recordation, registration, documentary, stamp or similar Taxes
imposed with respect to the Transactions.

 

“Treasury Regulations” means the final and temporary (but not proposed) income
Tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).

 

9

--------------------------------------------------------------------------------


 

“Unqualified Tax Opinion” means a “will” opinion, without substantive
qualifications, of a nationally recognized law or accounting firm, which firm is
reasonably acceptable to Penn, to the effect that a transaction will not affect
the Tax-Free Status of the Transactions.

 

“U.S.” means the United States of America.

 

Section 1.02                             Additional Definitions.  Capitalized
terms not defined in this Agreement shall have the meanings ascribed to them in
the Separation Agreement.

 

ARTICLE II

 

PREPARATION, FILING AND PAYMENT OF TAXES SHOWN DUE ON TAX RETURNS

 

Section 2.01                             Penn Consolidated Returns.

 

(a)                                 General.  Penn shall prepare and file all
Penn Consolidated Returns for a Pre-Closing Period or a Straddle Period, shall
pay all Taxes and shall be entitled to all Refunds shown to be due and payable
on such Tax Returns.

 

(b)                                 Extraordinary Transactions.  Notwithstanding
anything to the contrary in this Agreement, for all Tax purposes, the Parties
shall report any Extraordinary Transactions that are caused or permitted by GLPI
or any GLPI Entity on the Closing Date after the Effective Time as occurring on
the day after the Closing Date pursuant to Treasury Regulations
Section 1.1502-76(b)(1)(ii)(B) or any similar or analogous provision of state,
local or foreign Law.  Penn shall not make a ratable election pursuant to
Treasury Regulation Section 1.1502-76(b)(2)(ii)(D) or any similar or analogous
provision of state, local or foreign Law.

 

Section 2.02                             Mixed Business Tax Returns.

 

(a)                                 Mixed Business Income Tax Returns.

 

(i)                                     Penn shall prepare and file (or cause a
Penn Entity to prepare and file) any Mixed Business Income Tax Return for a
Pre-Closing Period or a Straddle Period required to be filed by Penn or a Penn
Entity and shall pay, or cause such Penn Entity to pay, all Taxes and shall be
entitled to all Refunds shown to be due and payable on such Tax Return.

 

(ii)                                  Penn shall prepare (or cause a Penn Entity
to prepare), and GLPI shall file (or cause a GLPI Entity to file), any Mixed
Business Income Tax Return for a Pre-Closing Period or a Straddle Period
required to be filed by GLPI or a GLPI Entity and GLPI shall pay, or cause such
GLPI Entity to pay, all Taxes and shall be entitled to all Refunds shown to be
due and payable on such Tax Return; provided that (x) in the case of a Tax
Return for a Pre-Closing Period, Penn shall reimburse GLPI for all such Taxes
and GLPI shall reimburse Penn for all such Refunds, as the case may be and
(y) in the case of a Tax Return for a Straddle Period, Penn shall reimburse GLPI
or GLPI shall reimburse Penn, as applicable, for the amount of Tax or Refund, as
applicable, that would have been shown as due and payable if such Straddle
Period had ended on the Closing

 

10

--------------------------------------------------------------------------------


 

Date, determined in the manner set forth in Section 2.05 (for the avoidance of
doubt taking into account those payments (if any) of Taxes with respect to such
Tax Return made on or prior to the Closing Date).

 

(b)                                 Mixed Business Non-Income Tax Returns.  Penn
shall prepare and file (or cause a Penn Entity to prepare and file) any Mixed
Business Non-Income Tax Return for a Pre-Closing Period or a Straddle Period
required to be filed by Penn or a Penn Entity and shall pay, or cause such Penn
Entity to pay, all Taxes shown to be due and payable on such Tax Return;
provided that GLPI shall reimburse Penn for any such Taxes that are GLPI Taxes. 
GLPI shall prepare and file (or cause a GLPI Entity to prepare and file) any
Mixed Business Non-Income Tax Return for a Pre-Closing Period or a Straddle
Period required to be filed by GLPI or a GLPI Entity and shall pay, or cause
such GLPI Entity to pay, all Taxes shown to be due and payable on such Tax
Return; provided that Penn shall reimburse GLPI for any such Taxes that are Penn
Taxes.

 

Section 2.03                             Single Business Tax Returns.  Penn
shall prepare and file (or cause a Penn Entity to prepare and file) any Single
Business Tax Return for a Pre-Closing Period or a Straddle Period required to be
filed by Penn or a Penn Entity and shall pay, or cause such Penn Entity to pay,
all Taxes and shall be entitled to all Refunds shown to be due and payable on
such Tax Return; provided that GLPI shall reimburse Penn for any such Taxes that
are GLPI Taxes and Penn shall reimburse GLPI for any such Refunds of GLPI
Taxes.  GLPI shall prepare and file (or cause a GLPI Entity to prepare and file)
any Single Business Tax Return for a Pre-Closing Period or a Straddle Period
required to be filed by GLPI or a GLPI Entity and shall pay, or cause such GLPI
Entity to pay, all Taxes and shall be entitled to all Refunds shown to be due
and payable on such Tax Return; provided that Penn shall reimburse GLPI for any
such Taxes that are Penn Taxes and GLPI shall reimburse Penn for any such
Refunds of Penn Taxes.

 

Section 2.04                             Tax Return Procedures.

 

(a)                                 Procedures Relating to Penn Consolidated
Returns and Mixed Business Income Tax Returns.

 

(i)                                     In connection with the preparation of
any Tax Return pursuant to Sections 2.01 or 2.02(a)(i) or (ii), GLPI will assist
and cooperate with Penn by preparing and providing to Penn pro forma Tax Returns
for GLPI and any GLPI Entity to be included in such Penn Consolidated Return or
equivalent financial data to be used in the preparation of a Mixed Business
Income Tax Return, as applicable.  Pro forma Tax Returns shall be prepared in
accordance with Past Practice, unless otherwise required by Law or agreed to in
writing by Penn.  At its option, Penn may engage an accounting firm of its
choice to review the pro forma Tax Return, supporting documentation, and
statements submitted by GLPI and in connection therewith, shall determine
whether such Tax Return was prepared in accordance with Past Practice.  Prior to
engaging such accounting firm, Penn shall provide the suggested scope for such
accounting review to GLPI for review and discussion.  All costs and expenses
associated with such review will be borne by GLPI upon receipt of invoices
detailing the work performed by such accounting firm.

 

11

--------------------------------------------------------------------------------


 

(ii)                                  Penn shall prepare all Penn Consolidated
Returns and any Mixed Business Income Tax Returns consistent with Past Practice
unless otherwise required by Law or agreed to in writing by GLPI.  In the event
that Past Practice is not applicable to a particular item or matter, Penn shall
determine the reporting of such item or matter provided that such reporting is
more likely than not to be sustained and provided further that Penn and GLPI
shall agree as to the reporting of any such item or matter which is not more
likely than not to be sustained.  Penn shall deliver to GLPI for its review a
draft of such Penn Consolidated Return or Mixed Business Income Tax Return (or
to the extent practicable the portion of such Tax Return that relates to GLPI
Taxes).  The Parties shall negotiate in good faith to resolve all disputed
issues.

 

(b)                                 Procedures Relating to Mixed Business
Non-Income Tax Returns and Single Business Tax Returns.  The Party that is
required to prepare and file any Tax Return pursuant to Sections 2.02(b) or 2.03
(the “Preparing Party”) which reflects Taxes which are reimbursable by the other
Party (the “Reviewing Party”), in whole or in part, shall (x) unless otherwise
required by Law or agreed to in writing by the Reviewing Party, prepare such Tax
Return in a manner consistent with Past Practice to the extent such items affect
the Taxes for which the Reviewing Party is responsible pursuant to this
Agreement, and (y) submit to the Reviewing Party a draft of any such Tax Return
(or to the extent practicable the portion of such Tax Return that relates to
Taxes for which the Reviewing Party is responsible pursuant to this Agreement)
along with a statement setting forth the calculation of the Tax shown due and
payable on such Tax Return reimbursable by the Reviewing Party under Sections
2.02(b) or 2.03.  The Parties shall negotiate in good faith to resolve all
disputed issues.

 

Section 2.05                             Straddle Period Tax Allocation.  For
U.S. federal income Tax purposes, the taxable year of GLPI and each GLPI Entity
that was a member of the affiliated group of corporations of which Penn was the
Common Parent shall end as of the close of the Closing Date.  Penn and GLPI
shall take all actions necessary or appropriate to close the taxable year of
GLPI and each GLPI Entity for all other Tax purposes as of the close of the
Closing Date to the extent required by applicable Law.  If applicable Law does
not require GLPI or a GLPI Entity, as the case may be, to close its taxable year
on the Closing Date, then the allocation of income or deductions required to
determine any Taxes or other amounts attributable to the portion of the Straddle
Period ending on, or beginning after, the Closing Date shall be made by means of
a closing of the books and records of GLPI or such GLPI Entity as of the close
of the Closing Date; provided that (i) exemptions, allowances or deductions that
are calculated on an annual or periodic basis shall be allocated between such
portions in proportion to the number of days in each such portion, and
(ii) property Taxes or other Non-Income Taxes that are calculated on an annual
or periodic basis and not assessed with respect to a transaction or series of
transactions shall be allocated to the portion of the Straddle Period ending on
the Closing Date and the portion of the Straddle Period beginning after the
Closing Date in proportion to the number of days in each such portion.

 

Section 2.06                             Timing of Payments.  All Taxes required
to be paid or caused to be paid pursuant to this Article II by either Penn or a
Penn Entity or GLPI or a GLPI Entity, as the case may be, to an applicable
Taxing Authority or by Penn or GLPI to the other Party, pursuant to this
Agreement, shall, in the case of a payment to a Taxing Authority, be paid on or
before the Due Date for the payment of such Taxes and, in the case of a payment
to the other Party, be paid at

 

12

--------------------------------------------------------------------------------


 

least two (2) business days before the Due Date for the payment of such Taxes by
the other Party.

 

Section 2.07                             Expenses.  Except as provided in
Section 2.04(a) in respect of the pro forma Tax Returns submitted by GLPI or
Section 8.01(b) in respect of the Accounting Firm, each Party shall bear its own
expenses incurred in connection with this Article II.

 

Section 2.08                             Coordination with Article IV.  This
Article II shall not apply to any amended Tax Returns, such amended Tax Returns
being governed by Article IV.

 

ARTICLE III

 

INDEMNIFICATION

 

Section 3.01                             Indemnification by Penn.  Penn shall
pay, and shall indemnify and hold the GLPI Indemnified Parties harmless from and
against, without duplication, (a) all Penn Taxes, (b) all Taxes incurred by GLPI
or any GLPI Entity by reason of the incorrectness or breach by Penn of any of
its representations, warranties or covenants hereunder, and (c) any costs and
expenses related to the foregoing (including reasonable attorneys’ fees and
expenses).

 

Section 3.02                             Indemnification by GLPI.  GLPI shall
pay, and shall indemnify and hold the Penn Indemnified Parties harmless from and
against, without duplication, (a) all GLPI Taxes, (b) all Taxes incurred by Penn
or any Penn Entity by reason of the incorrectness or breach by GLPI of any of
its representations, warranties or covenants hereunder, and (c) any costs and
expenses related to the foregoing (including reasonable attorneys’ fees and
expenses).

 

Section 3.03                             Characterization of and Adjustments to
Payments.

 

(a)                                 For all Tax purposes, other than for
purposes of Section 355(g) in accordance with the IRS Ruling, Penn and GLPI
agree to treat or cause to be treated (i) any payment required by this Agreement
(other than any payment of interest accruing after the Closing Date) as either a
contribution by Penn to GLPI or a distribution by GLPI to Penn, as the case may
be, occurring immediately prior to the Closing Date and (ii) any payment of
non-federal Taxes by or to a Taxing Authority or any payment of interest as
taxable or deductible, as the case may be, to the Party entitled under this
Agreement to retain such payment or required under this Agreement to make such
payment, in either case except as otherwise required by applicable Law.

 

(b)                                 Any indemnity payment under this Article III
shall be increased to take into account any inclusion in income of the
Indemnified Party (or an Affiliate thereof) arising from the receipt of such
relevant indemnity payment and shall be decreased to take into account any
reduction in income of the Indemnified Party (or an Affiliate thereof) arising
from the incurrence or payment of the relevant indemnified item.  For purposes
of this Section 3.03(b), any inclusion or reduction, as applicable, shall be
determined (i) using the highest marginal rates in effect at the time of the
determination, and (ii) assuming the Indemnified Party will be liable for such
Taxes at such rate and has no Tax Attributes at the time of the determination.

 

Section 3.04                             Timing of Indemnity Payments. 
Indemnity payments in respect of any liabilities for which an Indemnified Party
is entitled to indemnification pursuant to this Article III

 

13

--------------------------------------------------------------------------------


 

shall be paid by the Indemnifying Party to the Indemnified Party as such
liabilities are incurred upon demand by the Indemnified Party, including
reasonably satisfactory documentation setting forth the basis for, and
calculation of, the amount of such indemnity payment.

 

Section 3.05                             Mitigation of Losses.  GLPI shall use
its best efforts to mitigate any Taxes for which Penn is liable pursuant to
Section 3.01 to the extent such Taxes are (a) Transaction Taxes or (b) other
Taxes imposed on or by reason of the Transactions or the failure of the
Transactions to qualify for the Tax-Free Status of the Transactions.

 

ARTICLE IV

 

REFUNDS, CARRYBACKS, AMENDMENTS AND TAX ATTRIBUTES

 

Section 4.01                             Refunds.

 

(a)                                 Except as provided in Section 4.02, Penn
shall be entitled to all Refunds of Taxes for which Penn is responsible pursuant
to Article III, and GLPI shall be entitled to all Refunds of Taxes for which
GLPI is responsible pursuant to Article III.  A Party receiving a Refund to
which the other Party is entitled pursuant to this Agreement shall pay the
amount to which such other Party is entitled within ten (10) days after the
receipt of the Refund.

 

(b)                                 In the event of an Adjustment relating to
Taxes for which one Party is responsible pursuant to Article III which would
have given rise to a Refund but for an offset against the Taxes for which the
other Party is or may be responsible pursuant to Article III (the “Benefited
Party”), then the Benefited Party shall pay to the other Party, within ten
(10) days of the Final Determination of such Adjustment an amount equal to the
lesser of (i) the amount of such hypothetical Refund or (ii) the amount of such
reduction in the Taxes of the Benefited Party, in each case, plus interest at
the rate set forth in Section 6621(a)(1) on such amount for the period from the
filing date of the Tax Return that would have given rise to such Refund to the
payment date.

 

(c)                                  Notwithstanding Section 4.01(a), to the
extent that a Party applies or causes to be applied an overpayment of Taxes as a
credit toward or a reduction in Taxes otherwise payable (or a Taxing Authority
requires such application in lieu of a Refund) and such overpayment of Taxes, if
received as a Refund, would have been payable by such Party to the other Party
pursuant to this Section 4.01, such Party shall pay such amount to the other
Party no later than the Due Date of the Tax Return for which such overpayment is
applied to reduce Taxes otherwise payable.

 

(d)                                 To the extent that the amount of any Refund
under this Section 4.01 or Section 4.02(b), as applicable, is later reduced by a
Taxing Authority or in a Tax Proceeding, such reduction shall be allocated to
the Party to which such Refund was allocated pursuant to this Section 4.01 or
Section 4.02(b), as applicable, and an appropriate adjusting payment shall be
made.

 

14

--------------------------------------------------------------------------------


 

Section 4.02                             Carrybacks.

 

(a)                                 The carryback of any loss, credit or other
Tax Attribute from any Post-Closing Period shall be in accordance with the
provisions of the Code and Treasury Regulations (and any applicable state, local
or foreign Laws).

 

(b)                                 (i)  Subject to Section 4.02(c) and (d), in
the event that any member of the GLPI Group realizes any loss, credit or other
Tax Attribute in a Post-Closing Period of such member, such member may elect to
carry back such loss, credit or other Tax Attribute to a Pre-Closing Period or
Straddle Period of Penn.  Penn shall cooperate with GLPI and such member in
seeking from the appropriate Taxing Authority any Refund that reasonably would
result from such carryback (including by filing an amended Tax Return) at GLPI’s
cost and expense; provided, that Penn shall not be required to seek such Refund
and GLPI and such member shall not be permitted to seek such Refund, in each
case to the extent that such Refund would reasonably be expected to materially
adversely impact Penn (including through an increase in Taxes or a loss or
reduction of a Tax Attribute regardless of whether or when such Tax Attribute
otherwise would have been used), in each case without the prior written consent
of Penn, which consent shall not be unreasonably withheld or delayed.  GLPI (or
such member) shall be entitled to any Refund realized by any member of the Penn
Group or the GLPI Group resulting from such carryback.

 

(ii)  Subject to Section 4.02(c) and (d), in the event that any member of the
Penn Group realizes any loss, credit or other Tax Attribute in a Post-Closing
Period of such member, such member may elect to carry back such loss, credit or
other Tax Attribute to a Pre-Closing Period or Straddle Period of such member. 
GLPI shall cooperate with Penn and such member in seeking from the appropriate
Taxing Authority any Refund that reasonably would result from such carryback
(including by filing an amended Tax Return) at Penn’s cost and expense;
provided, that GLPI shall not be required to seek such Refund and Penn and such
member shall not be permitted to seek such Refund, in each case to the extent
that such Refund would reasonably be expected to materially adversely impact
GLPI (including through an increase in Taxes or a loss or reduction of a Tax
Attribute regardless of whether or when such Tax Attribute otherwise would have
been used), in each case without the prior written consent of GLPI, which
consent shall not be unreasonably withheld or delayed.  Penn (or such member)
shall be entitled to any Refund realized by any member of the GLPI Group or the
Penn Group resulting from such carryback.

 

(c)                                  Except as otherwise provided by applicable
Law, if any loss, credit or other Tax Attribute of the Penn Business and the
GLPI Business both would be eligible to be carried back or carried forward to
the same Pre-Closing Period (had such carryback been the only carryback to such
taxable period), any Refund resulting therefrom shall be allocated between Penn
and GLPI proportionately based on the relative amounts of the Refunds to which
the Penn Business and the GLPI Business, respectively, would have been entitled
had such carryback been the only carryback to such taxable period.

 

(d)                                 To the extent the amount of any Refund under
this Section 4.02 is later reduced by a Taxing Authority or a Tax Proceeding,
such reduction shall be allocated to the Party to which such Refund was
allocated pursuant to this Section 4.02.

 

15

--------------------------------------------------------------------------------


 

Section 4.03                             Amended Tax Returns.

 

(a)                                 Penn Consolidated Returns.  Penn shall, in
its sole discretion, be permitted to amend any Penn Consolidated Return for a
Pre-Closing Period or a Straddle Period; provided, however, that unless
otherwise required by a Final Determination, Penn shall not amend any such Penn
Consolidated Return to the extent that any such amendment (i) would reasonably
be expected to materially adversely impact GLPI (including through an increase
in Taxes or a loss or reduction of a Tax Attribute regardless of whether or when
such Tax Attribute otherwise would have been used) or (ii) is inconsistent with
Past Practice, in each case without the prior written consent of GLPI, which
consent shall not be unreasonably withheld or delayed.

 

(b)                                 Mixed Business Income Tax Returns.  Penn
shall, in its sole discretion, be permitted to amend, or to cause GLPI or any
GLPI Entity to amend (and GLPI shall, if Penn so chooses, amend or cause the
applicable GLPI Entity to amend), any Mixed Business Income Tax Returns for a
Pre-Closing Period or a Straddle Period; provided, however, that unless
otherwise required by a Final Determination, Penn shall not be permitted to so
amend any such Mixed Business Income Tax Return to the extent that any such
amendment (i) would reasonably be expected to materially adversely impact GLPI
(including through an increase in Taxes or a loss or reduction of a Tax
Attribute regardless of whether or when such Tax Attribute otherwise would have
been used) in a Post-Closing Period or (ii) is inconsistent with Past Practice,
in each case without the prior written consent of GLPI, which consent shall not
be unreasonably withheld or delayed.

 

(c)                                  Mixed Business Non-Income Tax Returns and
Single Business Tax Returns.  Each of Penn or GLPI, as the case may be, shall,
in its sole discretion, be permitted to amend (or cause or permit to be amended)
any Mixed Business Non-Income Tax Return or Single Business Tax Return;
provided, however, that if any Party wishes to amend any such Tax Return for
which the other Party may be liable for Taxes pursuant to this Agreement, then,
unless otherwise required by a Final Determination, Penn or GLPI, as the case
may be, shall not be permitted to so amend (or cause or permit to be amended)
any such Mixed Business Non-Income Tax Return or Single Business Tax Return, as
the case may be, to the extent that any such amendment (i) would reasonably be
expected to materially adversely impact the other Party (including through an
increase in Taxes or a loss or reduction of a Tax Attribute regardless of
whether or when such Tax Attribute otherwise would have been used) or (ii) is
inconsistent with Past Practice, in each case without the prior written consent
of such other Party, which consent shall not be unreasonably withheld or
delayed.

 

Section 4.04                             Tax Attributes.

 

(a)                                 Tax Attributes arising in a Pre-Closing
Period shall be allocated to the Penn Group and the GLPI Group in accordance
with the Code and Treasury Regulations (and any applicable state, local and
foreign Laws).  Penn and GLPI shall jointly determine the allocation of such Tax
Attributes arising in Pre-Closing Periods as soon as reasonably practicable
following the Closing Date, and hereby agree to compute all Taxes for
Post-Closing Periods consistently with that determination unless otherwise
required by a Final Determination.

 

16

--------------------------------------------------------------------------------


 

(b)                                 To the extent that the amount of any Tax
Attribute is later reduced or increased by a Taxing Authority or Tax Proceeding,
such reduction or increase shall be allocated to the Party to which such Tax
Attribute was allocated pursuant to Section 4.04(a).

 

Section 4.05                             Treatment of Deductions Associated with
Equity-Related Compensation.

 

(a)                                 Solely the member of the Group for which the
relevant individual is currently employed or, if such individual is not
currently employed by a member of the Group, was most recently employed at the
time of the vesting, exercise, disqualifying disposition, payment or other
relevant taxable event, as appropriate, in respect of the equity awards and
other incentive compensation described in Section 5.2 of the Employee Matters
Agreement shall be entitled to claim any Tax deduction in respect of such equity
awards and other incentive compensation on its respective Tax Return associated
with such event.

 

(b)                                 If, by reason of a subsequent Final
Determination as to the treatment of any Tax deduction related to the equity
awards and other incentive compensation referred to in Section 4.05(a) above, a
Taxing Authority determines that (i) GLPI or a member of the GLPI Group is
entitled to a deduction to which Penn or a member of the Penn Group is entitled
pursuant to Section 4.05(a), then GLPI shall, and shall cause the GLPI Group to,
pay the amount of any Tax benefits that result therefrom within ten (10) days of
the date on which such Tax benefits are realized or (ii) Penn or a member of the
Penn Group is entitled to a deduction to which GLPI or a member of the GLPI
Group is entitled pursuant to Section 4.05(a), then Penn shall, and shall cause
the Penn Group to, pay the amount of any Tax benefits that result therefrom
within ten (10) days of the date on which such Tax benefits are realized.

 

ARTICLE V

 

TAX PROCEEDINGS

 

Section 5.01                             Notification of Tax Proceedings. 
Within ten (10) days after an Indemnified Party becomes aware of the
commencement of a Tax Proceeding that may give rise to Taxes for which an
Indemnifying Party is responsible pursuant to Article III, such Indemnified
Party shall notify the Indemnifying Party of such Tax Proceeding, and thereafter
shall promptly forward or make available to the Indemnifying Party copies of
notices and communications relating to such Tax Proceeding.  The failure of the
Indemnified Party to notify the Indemnifying Party of the commencement of any
such Tax Proceeding within such ten (10) day period or promptly forward any
further notices or communications shall not relieve the Indemnifying Party of
any obligation which it may have to the Indemnified Party under this Agreement
except to the extent that the Indemnifying Party is actually prejudiced by such
failure.

 

17

--------------------------------------------------------------------------------


 

Section 5.02                             Statute of Limitations.  Any extension
of the statute of limitations for any Taxes or a Tax Return for any Pre-Closing
Period or a Straddle Period shall be made by the Party required to file such Tax
Return or pay such Taxes to a Taxing Authority; provided that to the extent such
Taxes or Tax Return may result in an indemnity payment pursuant to this
Agreement by the Party other than the filing Party, the Indemnifying Party may,
in its reasonable discretion, require that the filing Party extent the
applicable statute of limitations for such period as determined by the
Indemnifying Party.

 

Section 5.03                             Tax Proceeding Procedures Generally. 
Except as provided in Section 5.04, the Indemnifying Party shall be entitled to
contest, compromise and settle any Adjustment proposed, asserted or assessed
pursuant to any Tax Proceeding for which the Indemnifying Party is responsible
pursuant to Article III and any such defense shall be made diligently and in
good faith; provided, that the Indemnifying Party shall keep the Indemnified
Party informed in a timely manner of all actions proposed to be taken by the
Indemnifying Party and shall permit the Indemnified Party to observe all
proceedings with respect to such Tax Proceeding; provided further, that if such
Adjustment (or any actions proposed to be taken with respect thereto) would
reasonably be expected to give rise to Taxes of the Indemnified Party in an
amount of $5 million or more (other than Taxes for which the Indemnifying Party
is responsible under Article III), determined on an annual basis, then, unless
waived by the Parties in writing, the Indemnifying Party shall (a) prepare all
correspondence or filings to be submitted to any Taxing Authority or judicial
authority in a manner consistent with the Tax Return which is the subject of
such Adjustment as filed and timely provide the Indemnified Party with copies of
any such correspondence or filings for the Indemnified Party’s prior review and
consent, which consent shall not be unreasonably withheld, (b) provide the
Indemnified Party with written notice reasonably in advance of, and the
Indemnified Party shall have the right to attend and participate in, any
formally scheduled meetings with any Taxing Authority or hearings or proceedings
before any judicial authority with respect to such Adjustment, (c) not enter
into any settlement with any Taxing Authority with respect to such Adjustment
without the prior written consent of the Indemnified Party, which consent shall
not be unreasonably withheld and (d) not contest such Adjustment before a
judicial authority unless (i) such Adjustment would reasonably be expected to
give rise to Taxes payable by the Indemnifying Party in an amount of $10 million
or more or (ii) the Indemnifying Party has received an opinion of a nationally
recognized law firm that it is more likely than not to prevail on the merits.

 

Section 5.04                             Tax Proceedings in Respect of
Transaction Taxes and Disqualifying Actions.

 

(a)                                 Penn and GLPI shall be entitled to jointly
contest, compromise and settle any Adjustment proposed, asserted or assessed
pursuant to any Tax Proceeding relating to (i) any Transaction Taxes and
(ii) any Taxes attributable to a GLPI Disqualifying Action with respect to which
Penn notifies GLPI that it intends to seek indemnification pursuant to
Section 3.02 hereof.

 

(b)                                 Penn shall be entitled to contest,
compromise and settle any Adjustment proposed, asserted or assessed pursuant to
any Tax Proceeding relating to any Taxes attributable to a Penn Disqualifying
Action and shall defend such Tax Proceeding diligently and in good faith;
provided, that unless waived by the Parties in writing, Penn shall (i) keep GLPI
informed in a timely manner of all actions taken or proposed to be taken by
Penn, (ii) provide copies of all

 

18

--------------------------------------------------------------------------------


 

correspondence or filings to be submitted to any Taxing Authority or judicial
authority to GLPI for its prior review and consent, which consent shall not be
unreasonably withheld, and (iii) provide GLPI with written notice reasonably in
advance of, and GLPI shall have the right to attend, any formally scheduled
meetings with any Taxing Authority or hearings or proceedings before any
judicial authority.

 

ARTICLE VI

 

TAX-FREE STATUS OF THE DISTRIBUTION

 

Section 6.01                             Representations and Warranties.

 

(a)                                 GLPI.  GLPI hereby represents and warrants
or covenants and agrees, as appropriate, that the facts presented and the
representations made in the Tax Materials, to the extent descriptive of the GLPI
Group (including the business purposes for the Internal Distribution and the
Distribution described in the IRS Ruling Request and the other Tax Materials to
the extent that they relate to the GLPI Group and the plans, proposals,
intentions and policies of the GLPI Group), are, or will be from the time
presented or made through and including the Effective Time (and thereafter as
relevant) true, correct and complete in all respects.

 

(b)                                 Penn.  Penn hereby represents and warrants
or covenants and agrees, as appropriate, that (i) it has delivered complete and
accurate copies of the Tax Materials to GLPI and (ii) the facts presented and
the representations made therein, to the extent descriptive of the Penn Group
(including the business purposes for the Internal Distribution and the
Distribution described in the IRS Ruling Request and the other Tax Materials to
the extent that they relate to the Penn Group and the plans, proposals,
intentions and policies of the Penn Group), are, or will be from the time
presented or made through and including the Effective Time (and thereafter as
relevant) true, correct and complete in all respects.

 

(c)                                  No Contrary Knowledge.  Each of Penn and
GLPI represents and warrants that it knows of no fact (after due inquiry) that
may cause the Tax treatment of the Transactions to be other than the Tax-Free
Status of the Transactions.

 

(d)                                 No Contrary Plan.  Each of Penn and GLPI
represents and warrants that neither it, nor any of its Affiliates, has any plan
or intent to take any action which is inconsistent with any statements or
representations made in the Tax Materials.

 

Section 6.02                             Restrictions Relating to the Internal
Distribution and the Distribution.

 

(a)                                 General.  Neither Penn nor GLPI shall, nor
shall Penn or GLPI permit, any Penn Entity or any GLPI Entity, respectively, to
take or fail to take, as applicable, any action that constitutes a Disqualifying
Action described in the definitions of Penn Disqualifying Action and GLPI
Disqualifying Action, respectively.

 

(b)                                 Restrictions.  Prior to the first day
following the second anniversary of the Distribution (the “Restriction Period”),
GLPI:

 

19

--------------------------------------------------------------------------------


 

(i)                                     shall continue and cause to be continued
the active conduct (as defined in Section 355(b)(2) of the Code and the Treasury
Regulations) of the GLPI Active Businesses, taking into account
Section 355(b)(3) of the Code;

 

(ii)                                  shall not voluntarily dissolve or
liquidate (including any action that is a liquidation for federal income tax
purposes);

 

(iii)                               shall not (1) enter into any Proposed
Acquisition Transaction or, to the extent GLPI has the right to prohibit any
Proposed Acquisition Transaction, permit any Proposed Acquisition Transaction to
occur, (2) redeem or otherwise repurchase (directly or through an Affiliate) any
stock, or rights to acquire stock, except to the extent such repurchases satisfy
Section 4.05(1)(b) of Revenue Procedure 96-30 (as in effect prior to the
amendment of such Revenue Procedure by Revenue Procedure 2003-48 and Revenue
Procedure 2013-32), (3) amend its certificate of incorporation (or other
organizational documents), or take any other action, whether through a
stockholder vote or otherwise, affecting the relative voting rights of its
capital stock (including through the conversion of any capital stock into
another class of capital stock), (4) merge or consolidate with any other Person
or (5) take any other action or actions (including any action or transaction
that would be reasonably likely to be inconsistent with any representation made
in the Tax Materials) which in the aggregate (and taking into account any other
transactions described in this Section 6.02(b)(iii)) would be reasonably likely
to have the effect of causing or permitting one or more Persons (whether or not
acting in concert) to acquire directly or indirectly stock representing a
Fifty-Percent or Greater Interest in GLPI or otherwise jeopardize the Tax-Free
Status of the Transactions; and

 

(iv)                              shall not, and shall not permit any other
member of the GLPI Group, to sell, transfer, or otherwise dispose of or agree
to, sell, transfer or otherwise dispose (including in any transaction treated
for federal income tax purposes as a sale, transfer or disposition) of assets
(including, any shares of capital stock of a Subsidiary) that, in the aggregate,
constitute more than 30% of the consolidated gross assets of GLPI or the GLPI
Group.  The foregoing sentence shall not apply to (A) sales, transfers, or
dispositions of assets in the Ordinary Course of Business, (B) any cash paid to
acquire assets from an unrelated Person in an arm’s-length transaction, (C) any
assets transferred to a Person that is disregarded as an entity separate from
the transferor for U.S. federal income Tax purposes, or (D) any mandatory or
optional repayment (or pre-payment) of any indebtedness of GLPI or any member of
the GLPI Group.  The percentages of gross assets or consolidated gross assets of
GLPI or the GLPI Group sold, transferred, or otherwise disposed of, shall be
based on the fair market value of the gross assets of GLPI and the members of
the GLPI Group as of the Closing Date.  For purposes of this
Section 6.02(b)(iv), a merger of GLPI or one of its Subsidiaries with and into
any Person that is not a wholly owned Subsidiary of GLPI shall constitute a
disposition of all of the assets of GLPI or such Subsidiary; provided, however
that in the event GLP Capital, L.P. ceases to be disregarded as an entity
separate from its owner, GLPI, for U.S. federal income tax purposes, for
purposes of this Section 6.02(b)(iv), references to GLPI shall also refer to GLP
Capital, L.P., and any wholly owned Subsidiary of GLP Capital, L.P. shall be
treated as a wholly owned Subsidiary of GLPI.

 

20

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding the restrictions imposed by
Section 6.02(b), during the Restriction Period, GLPI may proceed with any of the
actions or transactions described therein, if (i) GLPI shall first have
requested Penn to obtain a supplemental ruling in accordance with
Section 6.03(a) to the effect that such action or transaction will not affect
the Tax-Free Status of the Transactions and Penn shall have received such a
supplemental ruling in form and substance reasonably satisfactory to it,
(ii) GLPI shall have provided to Penn an Unqualified Tax Opinion in form and
substance reasonably satisfactory to Penn, or (iii) Penn shall have waived in
writing the requirement to obtain such ruling or opinion.  In determining
whether a ruling or opinion is satisfactory, Penn shall exercise its discretion,
in good faith, solely to preserve the Tax-Free Status of the Transactions and
may consider, among other factors, the appropriateness of any underlying
assumptions or representations used as a basis for the ruling or opinion and the
views on the substantive merits.

 

(d)                                 Certain Issuances of Capital Stock.  If GLPI
proposes to enter into any Section 6.02(d) Acquisition Transaction or, to the
extent GLPI has the right to prohibit any Section 6.02(d) Acquisition
Transaction, proposes to permit any Section 6.02(d) Acquisition Transaction to
occur, in each case, during the Restriction Period, GLPI shall provide Penn, no
later than ten (10) days following the signing of any written agreement with
respect to any Section 6.02(d) Acquisition Transaction, with a written
description of such transaction (including the type and amount of GLPI capital
stock to be issued in such transaction).

 

(e)                                  Tax Reporting.  Each of Penn and GLPI
covenants and agrees that it will not take, and will cause its respective
Affiliates to refrain from taking, any position on any Income Tax Return that is
inconsistent with the Tax-Free Status of the Transactions.

 

Section 6.03                             Procedures Regarding Opinions and
Rulings.

 

(a)                                 If GLPI notifies Penn that it desires to
take one of the actions described in Section 6.02(b) (a “Notified Action”), Penn
shall cooperate with GLPI and use its reasonable best efforts to seek to obtain,
as expeditiously as possible, a supplemental ruling from the IRS or an
Unqualified Tax Opinion for the purpose of permitting GLPI to take the Notified
Action unless Penn shall have waived the requirement to obtain such ruling or
opinion.  If such a ruling is to be sought, Penn shall apply for such ruling and
Penn and GLPI shall jointly control the process of obtaining such ruling.  In no
event shall Penn be required to file any ruling request under this
Section 6.03(a) unless GLPI represents that (i) it has read such ruling request,
and (ii) all information and representations, if any, relating to any member of
the GLPI Group, contained in such ruling request documents are (subject to any
qualifications therein) true, correct and complete.  GLPI shall reimburse Penn
for all reasonable costs and expenses incurred by the Penn Group in obtaining a
ruling or Unqualified Tax Opinion requested by GLPI within ten (10) days after
receiving an invoice from Penn therefor.

 

(b)                                 Penn shall have the right to obtain a
supplemental ruling or an Unqualified Tax Opinion at any time in its sole and
absolute discretion.  If Penn determines to obtain such ruling or opinion, GLPI
shall (and shall cause each GLPI Entity to) cooperate with Penn and take any and
all actions reasonably requested by Penn in connection with obtaining such
ruling or opinion (including by making any representation or reasonable covenant
or providing any materials requested by the IRS or the law firm issuing such
opinion); provided, that GLPI shall not be

 

21

--------------------------------------------------------------------------------


 

required to make (or cause a GLPI Entity to make) any representation or covenant
that is untrue or inconsistent with historical facts, or as to future matters or
events over which it has no control.  In connection with obtaining such ruling,
Penn shall apply for such ruling and shall have sole and exclusive control over
the process of obtaining such ruling.  Penn and GLPI shall each bear its own
costs and expenses in obtaining a ruling or Unqualified Tax Opinion requested by
Penn.

 

(c)                                  Except as provided in Sections 6.03(a) and
(b), following the Effective Time, neither GLPI nor any GLPI Affiliate shall
seek any guidance from the IRS or any other Taxing Authority (whether written,
verbal or otherwise) at any time concerning the Transactions (including the
impact of any transaction on the Transactions).

 

Section 6.04                             336(e) Election.  The Parties agree
that (i) Penn and GLPI shall enter into a written, binding agreement and
(ii) Penn shall timely make a protective election under Section 336(e) of the
Code (and any similar provision of any U.S. state or local jurisdiction) and
Treasury Regulation Section 1.336-2(j) (a “Protective Section 336(e) Election”)
with respect to the Distribution, in each case, in accordance with Treasury
Regulation Section 1.336-2(h).  Penn shall timely file such forms as may be
contemplated by applicable Tax law or administrative practice to effect such
Protective Section 336(e) Election.  To the extent, pursuant to a Final
Determination, the Distribution constitutes a “qualified stock disposition,” as
defined in Treasury Regulation Section 1.336-1(b)(6), the Parties shall not and
shall not permit any of their respective Subsidiaries to, take any position for
Tax purposes inconsistent with the relevant Protective Section 336(e) Election,
except as may be required pursuant to a Final Determination.  For the avoidance
of doubt, in the event that (x) Section 336(e) applies to the Distribution and
(y) neither Section 355(c) nor Section 361(c) applies to the Internal
Distribution, Penn shall be permitted to make an election under Treasury
Regulation Section 1.1502-13(f)(5)(ii) in accordance with Treasury Regulation
Section 1.1502-13(f)(5)(ii)(E) and specifying Treasury Regulation
Section 1.1502-13(f)(5)(ii)(C) as the basis for relief.

 

22

--------------------------------------------------------------------------------


 

ARTICLE VII

 

COOPERATION

 

Section 7.01                             General Cooperation.  The Parties shall
each cooperate fully (and each shall cause its respective Subsidiaries to
cooperate fully) with all reasonable requests in writing (“Information Request”)
from another Party hereto, or from an agent, representative or advisor to such
Party, in connection with the preparation and filing of Tax Returns (including
the preparation of Tax Packages), claims for Refunds, Tax Proceedings, and
calculations of amounts required to be paid pursuant to this Agreement, in each
case, related or attributable to or arising in connection with Taxes of any of
the Parties or their respective Subsidiaries covered by this Agreement and the
establishment of any reserve required in connection with any financial reporting
(a “Tax Matter”).  Such cooperation shall include the provision of any
information reasonably necessary or helpful in connection with a Tax Matter
(“Information”) and shall include, without limitation, at each Party’s own cost:

 

(a)                                 the provision of any Tax Returns of the
Parties and their respective Subsidiaries, books, records (including information
regarding ownership and Tax basis of property), documentation and other
information relating to such Tax Returns, including accompanying schedules,
related work papers, and documents relating to rulings or other determinations
by Taxing Authorities;

 

(b)                                 the execution of any document (including any
power of attorney) in connection with any Tax Proceedings of any of the Parties
or their respective Subsidiaries, or the filing of a Tax Return or a Refund
claim of the Parties or any of their respective Subsidiaries;

 

(c)                                  the use of the Party’s reasonable best
efforts to obtain any documentation in connection with a Tax Matter; and

 

(d)                                 the use of the Party’s reasonable best
efforts to obtain any Tax Returns (including accompanying schedules, related
work papers, and documents), documents, books, records or other information in
connection with the filing of any Tax Returns of any of the Parties or their
Subsidiaries.

 

Each Party shall make its employees, advisors, and facilities available, without
charge, on a reasonable and mutually convenient basis in connection with the
foregoing matters.

 

Section 7.02                             Retention of Records.  Penn and GLPI
shall retain or cause to be retained all Tax Returns, schedules and work papers,
and all material records or other documents relating thereto in their
possession, until sixty (60) days after the expiration of the applicable statute
of limitations (including any waivers or extensions thereof) of the taxable
periods to which such Tax Returns and other documents relate or until the
expiration of any additional period that any Party reasonably requests, in
writing, with respect to specific material records and documents.  A Party
intending to destroy any material records or documents shall provide the other
Party with reasonable advance notice and the opportunity to copy or take
possession of such records and documents.  The Parties hereto will notify each
other in writing of any waivers or extensions of

 

23

--------------------------------------------------------------------------------


 

the applicable statute of limitations that may affect the period for which the
foregoing records or other documents must be retained.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.01                             Dispute Resolution.

 

(a)                                 In the event of any dispute between the
Parties as to any matter covered by this Agreement, the Parties shall agree as
to whether such dispute shall be governed by the procedures set forth in
Section 8.01(b) of this Agreement or in Article VII of the Separation
Agreement.  If the Parties cannot agree as to which procedure will govern such
dispute, such disagreement shall be resolved pursuant to Article VII of the
Separation Agreement.

 

(b)                                 With respect to any dispute governed by this
Section 8.01(b), the Parties shall appoint a nationally recognized independent
public accounting firm (the “Accounting Firm”) to resolve such dispute.  In this
regard, the Accounting Firm shall make determinations with respect to the
disputed items based solely on representations made by Penn and GLPI and their
respective representatives, and not by independent review, and shall function
only as an expert and not as an arbitrator and shall be required to make a
determination in favor of one Party only.  The Parties shall require the
Accounting Firm to resolve all disputes no later than thirty (30) days after the
submission of such dispute to the Accounting Firm, but in no event later than
the Due Date for the payment of Taxes or the filing of the applicable Tax
Return, if applicable, and agree that all decisions by the Accounting Firm with
respect thereto shall be final and conclusive and binding on the Parties.  The
Accounting Firm shall resolve all disputes in a manner consistent with this
Agreement and, to the extent not inconsistent with this Agreement, in a manner
consistent with the Past Practices of Penn and its Subsidiaries, except as
otherwise required by applicable Law.  The Parties shall require the Accounting
Firm to render all determinations in writing and to set forth, in reasonable
detail, the basis for such determination.  The fees and expenses of the
Accounting Firm shall be paid by the non-prevailing Party.

 

Section 8.02                             Tax Sharing Agreements.  All Tax
sharing, indemnification and similar agreements, written or unwritten, as
between Penn or a Penn Entity, on the one hand, and GLPI or a GLPI Entity, on
the other (other than this Agreement or any other Transaction Document), shall
be or shall have been terminated no later than the Effective Time and, after the
Effective Time, none of Penn or a Penn Entity, or GLPI or a GLPI Entity shall
have any further rights or obligations under any such Tax sharing,
indemnification or similar agreement.

 

Section 8.03                             Interest on Late Payments.  With
respect to any payment between the Parties pursuant to this Agreement not made
by the due date set forth in this Agreement for such payment, the outstanding
amount will accrue interest at a rate per annum equal to the rate in effect for
underpayments under Section 6621 of the Code from such due date to and including
the earlier of the ninetieth (90th) day or the payment date and thereafter will
accrue interest at a rate per annum equal to 9%.

 

24

--------------------------------------------------------------------------------


 

Section 8.04                             Survival of Covenants.  Except as
otherwise contemplated by this Agreement, all covenants and agreements of the
Parties contained in this Agreement shall survive the Effective Time and remain
in full force and effect in accordance with their applicable terms, provided,
however that the representations and warranties and all indemnification for
Taxes shall survive until sixty (60) days following the expiration of the
applicable statute of limitations (taking into account all extensions thereof),
if any, of the Tax that gave rise to the indemnification; provided further, that
in the event that notice for indemnification has been given within the
applicable survival period, such indemnification shall survive until such time
as such claim is finally resolved.

 

Section 8.05                             Termination.  Notwithstanding any
provision to the contrary, this Agreement may be terminated at any time prior to
the Effective Time by and in the sole discretion of Penn without the prior
approval of any Person, including GLPI.  In the event of such termination, this
Agreement shall become void and no Party, or any of its officers and directors,
shall have any liability to any Person by reason of this Agreement.  After the
Effective Time, this Agreement may not be terminated except by an agreement in
writing signed by each of the Parties to this Agreement.

 

Section 8.06                             Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
under any Law or as a matter of public policy, all other conditions and
provisions of this Agreement shall remain in full force and effect.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties to this Agreement shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner.

 

Section 8.07                             Entire Agreement.  Except as otherwise
expressly provided in this Agreement, this Agreement constitutes the entire
agreement of the Parties hereto with respect to the subject matter of this
Agreement and supersedes all prior agreements and undertakings, both written and
oral, between or on behalf of the Parties hereto with respect to the subject
matter of this Agreement.

 

Section 8.08                             Assignment; No Third-Party
Beneficiaries.  This Agreement shall not be assigned by any Party without the
prior written consent of the other Party hereto, except that Penn may assign
(a) any or all of its rights and obligations under this Agreement to any of its
Affiliates and (b) any or all of its rights and obligations under this Agreement
in connection with a sale or disposition of any of its assets or entities or
lines of business; provided, however, that, in each case, no such assignment
shall release Penn from any liability or obligation under this Agreement nor
change any of the steps in the Plan of Reorganization (as such term is defined
in the Separation Agreement).  Except as provided in Article III with respect to
Indemnified Parties, this Agreement is for the sole benefit of the Parties to
this Agreement and their respective Subsidiaries and their permitted successors
and assigns and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

 

Section 8.09                             Specific Performance.  In the event of
any actual or threatened default in, or breach of, any of the terms, conditions
and provisions of this Agreement, the Party who is or is to be thereby aggrieved
shall have the right to specific performance and injunctive or other equitable

 

25

--------------------------------------------------------------------------------


 

relief of its rights under this Agreement, in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies shall
be cumulative.  The Parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, may be inadequate compensation
for any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived.  Any requirements for the securing or
posting of any bond with such remedy are waived by the Parties to this
Agreement.

 

Section 8.10                             Amendment.  No provision of this
Agreement may be amended or modified except by a written instrument signed by
the Parties to this Agreement.  No waiver by any Party of any provision of this
Agreement shall be effective unless explicitly set forth in writing and executed
by the Party so waiving.  The waiver by any Party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
subsequent breach.

 

Section 8.11                             Rules of Construction.  Interpretation
of this Agreement shall be governed by the following rules of construction: 
(a) words in the singular shall be held to include the plural and vice versa and
words of one gender shall be held to include the other gender as the context
requires; (b) references to the terms Article, Section, paragraph, clause,
Exhibit and Schedule are references to the Articles, Sections, paragraphs,
clauses, exhibits and schedules of this Agreement unless otherwise specified;
(c) the terms “hereof,” “herein,” “hereby,” “hereto,” and derivative or similar
words refer to this entire Agreement, including the Schedules and Exhibits
hereto; (d) references to “$” shall mean U.S. dollars; (e) the word “including”
and words of similar import when used in this Agreement shall mean “including
without limitation,” unless otherwise specified; (f) the word “or” shall not be
exclusive; (g) references to “written” or “in writing” include in electronic
form; (h) provisions shall apply, when appropriate, to successive events and
transactions; (i) the headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement; (j) Penn and GLPI have each participated in the negotiation and
drafting of this Agreement and if an ambiguity or question of interpretation
should arise, this Agreement shall be construed as if drafted jointly by the
parties hereto and no presumption or burden of proof shall arise favoring or
burdening either Party by virtue of the authorship of any of the provisions in
this Agreement or any interim drafts of this Agreement; and (k) a reference to
any Person includes such Person’s successors and permitted assigns.

 

Section 8.12                             Counterparts.  This Agreement may be
executed in one or more counterparts each of which when executed shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or portable document format (PDF) shall be as effective
as delivery of a manually executed counterpart of any such Agreement.

 

Section 8.13                             Coordination with the Employee Matters
Agreement.  To the extent any covenants or agreements between the Parties with
respect to employee withholding Taxes are set forth in the Employee Matters
Agreement, such Taxes shall be governed exclusively by the Employee Matters
Agreement and not by this Agreement.

 

Section 8.14                             Effective Date.  This Agreement shall
become effective only upon the occurrence of the Distribution.

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

 

PENN NATIONAL GAMING, INC.

 

 

 

By

/s/ Robert S. Ippolito

 

Name:

Robert S. Ippolito

 

Title:

Secretary and Treasurer

 

 

 

 

 

GAMING AND LEISURE PROPERTIES, INC.

 

 

 

 

 

By

/s/ William J. Clifford

 

Name:

William J. Clifford

 

Title:

CFO, Secretary and Treasurer

 

[Signature Page to Tax Matters Agreement]

 

--------------------------------------------------------------------------------